Per Curiam.
Plaintiff, while in the employ of defendant, fell from a scaffolding and was injured. Feeling aggrieved, plaintiff initiated this suit alleging negligence of the defendant occasioned his injuries. Defendant denied any negligence on its part and affirmatively asserted fault on the part of plaintiff or his fellow employees. The evidence as it bore upon the issues so framed was in conflict. The jury resolved the conflict in favor of plaintiff and judgment was entered accordingly. Defendant, on appeal, challenges the sufficiency of plaintiff’s evidence and contends the evidence otherwise exonerates defendant as a matter of law.
We have carefully considered the assignments of error, the statement of facts, and the written and oral arguments. We are convinced that plaintiff’s evidence is sufficient to support the verdict, and that defendant has failed to otherwise demonstrate any error warranting reversal. *955Further elaboration would be of no precedent value and would add nothing to the decisional law of this jurisdiction.
The judgment is affirmed.